Citation Nr: 1213819	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for temporomandibular joint articulation (TMJ disability).

2.  Entitlement to an increased rating for TMJ disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from March 1991 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Columbia, South Carolina, that reduced the evaluation of the Veteran's service-connected TMJ disability from 20 to 10 percent, effective January 3, 2007.  She filed a timely notice of disagreement (NOD) as to the reduction.

The Board notes that, in her March 2007 NOD, the Veteran objected to the RO's reduction of the disability rating assigned for her service-connected TMJ, and stated that the "rating should not be reduced it should be increased".  However, in the April 2008 statement of the case (SOC), the RO characterized the issue on appeal as "[e]valuation of [TMJ] articulation, currently evaluated as 10 percent disabling" and provided the laws and regulations regarding increased rating claims.  By characterizing the issue as it did, the RO improperly reversed the burden of proof by requiring the appellant to prove entitlement to restoration of her 20 percent rating, rather than the RO (and now the Board) demonstrating by a preponderance of the evidence that the reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (Court reversed and remanded issue of restoration of a rating regarding 38 C.F.R. § 3.344(a)).

However, the Board must determine whether the reduction of the rating was proper, and not characterize the issue solely in terms of whether increased ratings were warranted for different periods of time.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns her disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.  The issues on the title page properly characterize the current status of the Veteran's case.

The matter of an increased rating for TMJ disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO granted service connection for TMJ disability and awarded a non-compensable disability evaluation, effective from June 18, 1999.

2.  In a November 2000 rating decision, the RO awarded a 20 percent rating for TMJ disability, effective August 18, 2000.

3.  In February 2007, the RO reduced the disability rating assigned for the TMJ disability from 20 to 10 percent, effective January 3, 2007. 

4.  The reduction in the evaluation for the TMJ disability met all due process requirements, and the decision to reduce the rating was properly substantiated by the evidence of record, that reflected a sustained improvement in the disability status under the ordinary conditions of life. 



CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for TMJ disability are not met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.150, Diagnostic Code 9905 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed reduction of her disability rating in accordance with 38 C.F.R. § 3.105(e).  However, as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, that remained at 40 percent, the reduction in the rating for the Veteran's TMJ disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.

Additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  As discussed further below, the Board finds that the January 2007 VA examination sustaining the reduction was full and complete and showed material improvement.  See 38 C.F.R. § 3.344(a). 

II. Factual Background and Legal Analysis

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. at 420.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Stabilization of disability ratings is covered under 38 C.F.R. § 3.344.  Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 U.S.C.A. § 3 .344(a) and (b).

As mentioned, in Brown v. Brown, 5 Vet. App. at 421, the United States Court of Appeals for Veterans Claims (Court) found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b). 

The pertinent regulation is 38 C.F.R. § 3.344, stabilization of disability evaluations. This regulation states that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a).  For example, the following should be considered: special examinations, the entire case history, treatment of intercurrent diseases and exacerbations, hospital reports, bedside examinations, examinations by designated physicians, examinations with or without laboratory facilities and specialist examinations.  Id.  

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Importantly, though material improvement in the physical or mental condition is clearly reflected by evidence, the rating agency will have to consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  The regulation also makes reference to specific diseases and mental health disabilities not applicable in this case. 

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b). 

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. at 594.  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Under Diagnostic 9905, used in rating limited motion of temporomandibular articulation, a 10 percent rating is for assignment when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  Id.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  Id.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  Id.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of a witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the Court held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A review of the record reflects that, in the January 2000 rating decision, the RO granted service connection for TMJ disability and assigned an initial noncompensable evaluation.  In reaching that determination, the RO considered the findings of a September 1999 VA examination.

During the September 1999 VA general medical examination, the Veteran reported having jaw pain since 1992 when x-rays were taken, TMJ was diagnosed, and some treatment administered.  She was currently treated by a private orthodontist and had TMJ pain.  Objectively, the Veteran had pain on opening her mouth and moving her jaw, with crepitus on both TMJ areas.  The diagnoses included TMJ syndrome.

In a November 2000 rating decision the RO awarded a 20 percent rating for the Veteran's service-connected TMJ based, in large measure, on review of VA dental progress notes, dated from July to August 2000.  The records show complaints of bilateral TMJ pain with limited opening.  

On oral examination in July 2000, the Veteran had maximum opening with pain at 25 mm.  There was pain on palpation to the right side in closed position.  Internal derangement of right TMJ complex with myofascial pain was diagnosed.  The Veteran was referred for splint therapy for TMJ syndrome and given Naprosyn.  A November 2000 VA examination report indicates that the Veteran was pregnant and unable to undergo a Panorex radiograph and TMJ arthrogram.  The examiner recommended that her case be placed on hold until after her delivery.

After the November 2000 rating decision, a November 22, 2000 VA dental progress note indicates that the Veteran reported that a mouth splint relieved her TMJ pain and she felt good.  The dentist added posterior occlusion and noted a need to wait several weeks for evaluation, perhaps until after the birth of the Veteran's baby.

In May 2001, the Veteran advised VA of the birth of her child.

A March 2002 VA outpatient clinic record indicates that the Veteran's medical problems included accretions on teeth.

According to a July 11, 2002 VA outpatient dental progress note, the Veteran was seen with TMJ complaints.  It was noted that her TMJ splint helped but was broken.  Results of a recent magnetic resonance image (MRI) reported discs were normal in closed and open positions.  The Veteran said that, to make the open views (for the MRI, evidently), she was told to bite on a thin material.  Currently, she had clicking and popping, bilaterally.  A new splint was to be constructed, the Veteran was advised to continue taking nonsteroidal anti-inflammatory drugs (NSAIDS), and have a softer diet with small bites.  She was to return in 3 or 4 weeks after splint insertion.  The examiner speculated that another MRI would be requested as the report did not fit the clinical findings.  The impression was a need to rule out internal derangements of her TMJ.

A September 9, 2002 VA outpatient dental progress note shows that the Veteran underwent a removable prosthodontic procedure for unspecified acquired absence of teeth.  An impression for construction of a new TMJ splint was taken.  

An October 2002 VA dental progress note indicates that the Veteran was seen without her occlusal splint that she thought her daughter misplaced or hid.  It was noted that it was the second splint made by VA for the Veteran.  The record reveals that the Veteran told a VA receptionist that she did not like wearing the splint and the examining dentist did not believe she wore it.  He questioned the advisability of making another one.  The VA dentist noted that he was contacted by the Veteran's representative regarding the Veteran's request for orthodontic treatment.  The examiner believed that was strictly for esthetic reasons, to close a diastemia space between her two maxillary centrals, and would have nothing to do with her TMJ symtoms except possibly worsened them.  A dental occlusal guard was inserted.

In December 2002, the Veteran was seen in the VA outpatient clinic to evaluate her splint prosthesis.  She was in full occlusal contact and advised to wear the splint for several more weeks and then be reevaluated.

In a January 2003 written statement, the Veteran reported that her job required her to do quite a bit of talking and her TMJ disability affected her performance working on a Social Security Administration 800 telephone line.  She needed to take several breaks to rest her jaw.  The Veteran said she was given a splint to wear but was unable to wear it at work because it impaired her speech and callers were unable to understand her.  She wore the splint occasionally at school at night.  She needed additional treatment but was unable to afford it.  

March 2003 VA dental progress notes include evaluation of the Veteran's occlusal TMJ splint that she wore since December 2002 with only anterior occlusion.  She said it still hurt on her right side, more when she opened rather than when she bit down.  She was to be referred for further evaluation and x-rays.

Results of a MRI of the Veteran's jaw performed by VA in April 2003 include an impression of hyper mobile TMJs bilaterally with normal meniscal capture, bilaterally.

When seen in the VA outpatient oral surgery clinic on July 14, 2003, the Veteran continued to complain of pain and admitted to increased stress with her job.  Results of the repeat MRI performed in April 2003 agreed with the previous MRI performed in June 2002, "no pathology noted" and examination revealed Class II malocclusion with deep bite that tended to distalize her condyles.  The impression was myofascial pain/dysfunction, malocclusion.  The treatment plan included continued use of the TMJ splint and NSAIDs, an orthodontic consultation, and treatment and new x-rays.  

Private dental records, dated from July 2003 to June 2005, reflect the Veteran's orthodontic treatment. 

An August 2003 VA examination report indicates that the Veteran underwent a private MRI of her TMJ and results were reported to be within normal limits.  A repeat study recently performed by VA confirmed those results.  The impression was hyper mobile TMJ bilaterally.  There was normal meniscal capture, bilaterally. The examiner said that his encounters with the Veteran showed her to have Class II malocclusion with an extremely deep bite that tended to digitalize her condyles.  Her muscles of mastication were exquisitely tender at times.  She was encouraged to continue splint therapy and recently consulted an orthodontist for orthodontic evaluation and recommendations.  The diagnoses included myofascial pain dysfunction and malocclusion.

In a September 2003 rating decision, the RO confirmed and continued the previously assigned 20 percent rating for the Veteran's service-connected TMJ disability.

A March 11, 2005 VA dental progress note indicates that the Veteran underwent a comprehensive oral evaluation and had no dental complaints.  She was in full banded orthodontic treatment.

In a May 2005 written statement, the Veteran noted that she wore braces since October 2004 that were occasionally very painful and prevented her from eating some foods.  She was to wear them for one year and was supposed to have jaw surgery, after which the braces would be replaced.

The Veteran underwent VA dental examination in May 2005 and the examiner noted that her only current TMJ treatment was with orthodontics.  Objectively, range of motion was affected by pain upon opening.  Masticatory function was within normal limits.  Missing teeth were # 1, 5, 12, 16, 17, 21, 28, and 32, that were extracted for orthodontic purposes.  Replacement was not indicated.  Inter-incisal range of motion was left audible and palpable popping at 32 mm.  Right palpable and audible popping at 51 mm.  This was maximal opening.  The Veteran had a 6 mm overjet and a 6 mm overbite.  There was no appreciable bone loss.  Results of a pantograph showed no bone loss.  There was tenderness of the TMJ on palpation.  The VA examiner concluded that the Veteran had audible and palpable popping upon opening bilaterally with deviation to the right.  She displayed anterior disc displacement.  Examination revealed that she had TMJ.

According to an October 2005 VA examination report, the Veteran reported significant TMJ pain on the right side.  Her pain worsened with chewing and when she opened her mouth.  She used over the counter medications, including Tylenol and Motrin, to relieve her pain.  The Veteran previously used a TMJ splint but she had braces and was unable to use the splint.  She had no weight loss and, in fact, gained weight in the last two years.  Except for pain, she had no limitations or disabilities from the TMJ.  

Objectively, orophyarynx with braces in place with a significant overbite was noted.  The Veteran had pain along the TMJ on the right with full range of motion.  There was positive "popping" sound with wide opening of her mouth on the right side.  The clinical impression included TMJ on the right side that caused mild to significant pain with no significant loss of function.  The Veteran had no significant malnutrition as a result of decreased oral intake due to TMJ and she was able to talk and walk appropriately.

In the December 2005 rating decision, the RO confirmed and continued the previously assigned 20 percent rating for the Veteran's service-connected TMJ.  In reaching its determination, the RO stated that while "recent evidence shows some improvement in the condition, sustained improvement has not been definitively established".  The RO noted that there was a likelihood of improvement and the assigned evaluation was not considered permanent and was subject to a future review examination.

In January 2007, the Veteran underwent VA examination.  According to the examination, report, the examination was performed as a review of the August 2003 VA examination.  The Veteran stated that there was no improvement in her TMJ function.  Objectively, the Veteran had a normal inter-incisal opening with a lateral excursion of 8 mm to 10 mm.  She was presently in orthodontic appliances and was in orthodontic appliances for the past year and one half.  She complained of sensitivity on tooth # 8 and #9 that was unchanged and was to be reviewed by an endodontist at VA.  There were no radiographic lesions seen on peripapical radiographs taken in January 2007.  The Veteran had an inter-incisal opening from 0 to 38 mm.  She had left and right lateral excursions--left excursion from 0 to 10 mm, right lateral excursion from 0 to 10 mm.  The examiner stated that these were normal lateral excursions and normal inter-incisal opening.  Results of the panoramic x-ray taken at the time of examination showed no bony loss since the previous VA examination in August 2003.

Additionally, the VA examination report indicates that the Veteran's occlusion appeared to be approaching a standard Class I occlusion after orthodontic treatment.  It was noted that she was missing four bicuspids, that the examiner said was consistent with orthodontic extractions for orthodontic treatment.  She was also missing four third molars that was consistent with the orthodontic extractions for orthodontic treatment.  The VA examiner said that "[t]his in no way has impaired her mastication because these were taken to improve intercuspation for maximum masticatory function that appears to be approaching a Class I masticatory function".  It was noted that the Veteran did have some deep bite, but that was being corrected by the orthodontic treatments.

In May and June 2008 written statements, the Veteran reported that she experienced continued daily severe symtoms associated with her service-connected TMJ disability that included dizziness, nausea, and blurred vision.  She said her jaw pain caused severe tension headaches.  A yawn was painful for her and she had to limit her speaking time that affected her job performance.  She had ear pain and ear infection symtoms that she related to her jaw popping.  The Veteran said the right side of her face was disfigured due to her jaw and she had a permanent lump above her right temple from her jaw being overextended.  

The Board finds that the Veteran's TMJ function improved significantly prior to the reduction effective January 2007.  The totality of the evidence shows that the Veteran does not have limited inter-incisal movement between 21 and 30 mm.  The Veteran's TMJ disability has improved, as shown by the May 2005 VA examination, VA outpatient dental records, and January 2007 VA examination.  

Notably, in July 2000, at the time of the VA outpatient oral examination, the Veteran was reported to have a maximum opening of 25 mm. with pain (commensurate with the 20 percent rating assigned at the time) but, the May 2005 VA dental examiner reported an audible and palpable popping at 32 mm. on the left and at 51 mm on the right, clearly evidence of some improvement.  These values do not meet the criteria warranting a 20 percent rating under 38 C.F.R. § 4.150, Diagnostic Code 9905.  

The RO, in its December 2005 rating decision, noted clinical evidence of some improvement but found that sustained improvement was not definitively established.  The Veteran was advised in that rating decision that there was a likelihood of improvement and the assigned evaluation was not considered permanent and was subject to a future review examination.  More significantly, in January 2007, the VA examiner reported an inter-incisal opening from 0 to 38 mm, with left and right lateral excursions from 0 to 10 mm and said this represented normal lateral excursions and normal inter-incisal opening.  These values do not meet the criteria warranting a 20 percent rating under 38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Board has considered the competence and credibility of the Veteran.  The Veteran is competent to report that what she has actually experienced with her TMJ disability; she is competent to state that her jaw cracks, pops, and causes ear pain, nausea, headaches, and dizziness, as she did in her May and June 2008 written statements.  See Barr v. Nicholson, 21 Vet. App. at 303; 38 C.F.R. § 3.159(a)(2).  As for credibility, the Board has looked at every pertinent treatment record and finds that most often the Veteran did not complain of ear pain, nausea, dizziness, and headaches.  This is true in the August 2003, May 2005, and January 2007 VA examination reports.  Overall, clinicians report her TMJ disabiity to be essentially stable and manifested by complaints of jaw pain.  To the extent the Veteran asserts otherwise, the Board finds her assertions are not consistent with the clinical findings repeatedly showing improved inter-incisal opening and left and right lateral excursions.

The Board has considered the entire prior history of the Veteran's TMJ disability in detail.  The Veteran's 20 percent rating was effective August 18, 2000 and continued in effect until January 3, 2007.  As explained above, the Board is ensuring compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) because the Veteran had a 20 percent rating for a period of time greater than five years. 

Considering whether there was material improvement, the January 2007 VA examination showed that the Veteran's TMJ disability revealed an inter-incisal opening from 0 to 38 mm with left and right lateral excursions each from 0 to 10 mm, described as normal excursions and a normal inter-incisal opening.  This examination was full and complete-in fact, more so than the July to August 2000 clinical records upon which the original 20 percent rating was granted in the November 2000 rating decision, and the August 2003 VA examination that confirmed and continued that benefit.  See 38 C.F.R. § 3.344(a).  At the January 2007 VA examination, as at the May 2005 VA examination, the Veteran was interviewed, observed and was physically evaluated.  In putting together the report, all of her records were available and reviewed and the X-ray results were included and considered.  In comparison to the July to August 2000 VA clinical records, the Board finds the January 2007 VA examination report to be more full and complete and entirely consistent with the findings reported in the May 2005 VA examination. 
 
Upon consideration of the record as a whole, the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Veteran has continued to work during this period and has not experienced significant weight loss or malnutrition due to her TMJ.  Though it is bothersome in her work, especially when she needs to speak for prolonged periods, it is not shown to have limited her ability to function beyond what is contemplated by the 10 percent rating.  In the January 2007 examination report, although the Veteran reported no improvement in her TMJ function, the examiner reported normal inter-incisal opening.  While the Veteran complained of sensitivity at teeth # 8 and 9, this was unchanged.  Her occlusion appeared to approach a standard Class I occlusion after orthodontic treatment, an apparent improvement of the Class II malocclusion noted by the August 2003 VA examiner.  While orthodontic extractions were noted, they in no way impaired her mastication because these were taken to improve intercuspation for maximum masticatory function that appeared to be approaching a Class I masticatory function.  The Veteran had some deep bite, but it was being corrected by the orthodontic treatments.  

Also, TMJ impairment is not one of the diseases mentioned as subject to temporary improvement that cannot be reduced on the basis of one evaluation.  38 C.F.R. § 3.344(a).  38 C.F.R. § 3.344(c) states: "Reexaminations disclosing improvement, physical and mental, in these disabilities will warrant a reduction in rating."  The Board finds that material improvement in the Veteran's TMJ disability occurred and that the current rating is appropriate. 

Thus, based on the examination and other findings, present at the time of the February 2007 rating decision that reduced the disability rating on appeal here, the reduction from 20 percent to 10 percent for the rating for TMJ disability was consistent with the level of impairment as reflected by the competent evidence at that time.  

Further in this regard, the evidence at that time also did not show that the Veteran's TMJ disability met any other criteria under 38 C.F.R. § Part 4 so as to warrant a continued 20 percent rating at the time of the February 2007 rating decision.

Here, the Veteran attests that her TMJ disability has not improved so as to warrant a reduction to 10 percent.  However, there was clear improvement in the objectively determined dental examination findings.  Moreover, the January 2007 dental examination results appear to be an accurate assessment of the Veteran's TMJ disorder and reflect the improvement evidenced in the May 2005 VA examination.  There were no objective signs that pain had resulted in greater limitation of function than that contemplated by a 10 percent rating. 

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 20 percent to 10 percent for the Veteran's TMJ disability, effective January 3, 2007, was proper.  The competent evidence shows that at the time of the RO's February 2007 decision, the appropriate rating corresponded to the determination of 10 percent.  Therefore, the Veteran's appeal for restoration of a 20 percent rating for that disorder must be denied. 

In light of the Veteran's contentions, the Board has considered restoring the 20 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations (2011) has been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no convincing evidence presented by the Veteran that her service- connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to restoration of a 20 percent rating for TMJ disability is denied.  



REMAND

The Veteran asserts that she is entitled to a higher evaluation for her TMJ disability and she has not undergone recent oral and dental evaluation.  In her March 2007 NOD, she said that her rating should be increased, not reduced and, in her June 2008 written statement, she said her TMJ condition had not improved and thought "it has gotten worse".  She reported having headaches, and neck, ear, and jaw pain due to the TMJ disability.  A current examination would make it easier to assess the current extent of her TMJ disability.  Moreover, current VA and private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action: 

1. Obtain all medical records regarding the Veteran's treatment at the VA medical center in Birmingham, Alabama, for the period from March 2005 to the present; from the University of Alabama-Birmingham School of Dentistry, for the period from June 2005 to the present; and from any additional medical provider identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completion of the development requested above, schedule the Veteran for a VA dental examination to determine the current severity and all manifestations of the Veteran's service-connected TMJ articulation disability.  The claims file must be made available to the examiner for review.  The examiner should review the claims folder in conjunction with this Remand, and the examination report should indicate that such review has occurred. 

a. The examiner is requested to identify all symptoms and manifestations of the Veteran's service-connected TMJ disability that contributed to her overall psychological, social, and occupational functioning.  At a minimum, the examiner must address current limitations of inter-incisal and lateral excursion ranges of motion in terms of millimeters, to include a description of the point in that range of motion at which pain occurs.  The success of the Veteran's claim turns upon the limitation of both inter-incisal range and range of lateral excursion, including such limitation due to pain.  The examiner should specifically comment on the functional limitations, if any, due to pain, weakened movement, excess fatigability, or incoordination.  Whether there is likely to be additional functional limitation with pain on use or during flare-ups should be addressed. 

b. The examiner is also requested to comment on the Veteran's complaints of nausea, dizziness, ear, pain and headaches associated with the TMJ disability (noted in her May and June 2008 written statements).

c. A complete rationale must be provided for all opinions expressed.

3. Then adjudicate the Veteran's claim for an increased rating for TMJ disability.  If the benefits sought 

cannot be granted, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


